DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed November 22, 2022. Claims 1, 5-9, 13-19 & 22-25 are pending. Claims 2-4, 10-12 & 20-21 have been canceled. New claims 22-25 have been added. Claims 1, 5-6, 9, 13 & 15-19 have been amended. 
Specification
The abstract of the disclosure is objected to because the abstract recites “two separate output displays shows knee flexion data and knee extension data in real-time” in line 3 and should recite -- two separate output displays show--.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
The objections are withdrawn due to amendments.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-9, 14, 18-19 & 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kutina et al. (US 2019/0117121) (“Kutina” hereinafter) in view of Aragones et al. (US 2012/0183940) (“Aragones” hereinafter).
In regards to claim 1: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”), comprising: 
a. sensors configured to be releasably attachable (see Kutina paragraph [0046] “two or more sensors can be placed on a patient’s body and/or incorporated into a device, to generate useful data”) to at least one leg of the subject (see Kutina paragraph [0034] “Sensor data is provided by a sensor that is worn or otherwise incorporated into a prosthesis or other device placed on the body or in a weight bearing location from the lower extremities of the patient (that is the sensor is a “wearable sensor”), for example, under the foot, on a foot, ankle, knee, leg, hip, or back of a patient.”), said sensors configured to provide leg positional information during at least motion of the at least one leg during a walking motion of the at least one leg (see Kutina paragraph [0034] “the sensor device is a force/torque sensor (F/T sensor) and/or a biometric device configured to obtain acceleration, positioning, and/or angular motion data for the subject. Sensor data is provided by a sensor that is worn or otherwise incorporated into a prosthesis or other device placed on the body or in a weight bearing location from the lower extremities of the patient (that is the sensor is a “wearable sensor”), for example, under the foot, on a foot, ankle, knee, leg, hip, or back of a patient. Data is obtained from the sensor, and is converted by a processor or other computing device to a simple signal, e.g., a binary or ternary, string, or integer, signal indicative of the gait of the patient being within or outside of tolerances. For example, the sensor can include commercially available F/T sensors, or motion and movement sensors, such as an inertial measurement unit or in-shoe pressure unit” and paragraph [0037]); 
b. a processing unit for receiving the positional information from the sensors (see Kutina paragraph [0036] “An F/T sensor is a device that measures components of force and torque (moment) in more than one axis and communicates that data to a computer, e.g., a processor”); and
c. at least one feedback unit configured to receive the generated training signals to provide feedback to the subject during at least the walking motion of the at least one leg (see Kutina paragraph [0033]).
Kutina discloses a system, as described above, that fails to explicitly teach a system comprising a processing unit for generating corresponding respective knee flexion and knee extension angles training signals based on the generated data indicative of (i) a difference between the knee flexion angles and corresponding predetermined knee flexion reference angles, and (ii) a difference between the knee extension angles and corresponding predetermined knee extension reference angles during the extension and flexion phases of the walking motion of the at least one leg and the feedback unit including at least a first indicator of the difference between the subject's knee flexion angles and corresponding predetermined knee flexion reference angles during at least the extension and flexion phases of the walking motion of the at least one leg, and a second indicator of the difference between the subject's knee extension angles and corresponding predetermined knee extension reference angles during at least the walking motion of the at least one leg, wherein each of said first and second  indicators comprises at least one of a display, projector, sound generator, feedback needle or haptic feedback device.
However, Aragones teaches that it is known to provide a system for generating corresponding respective knee flexion and knee extension angles training signals based on the generated data indicative of (i) a difference between the knee flexion angles and corresponding predetermined knee flexion reference angles, and (ii) a difference between the knee extension angles and corresponding predetermined knee extension reference angles during the extension and flexion phases of the walking motion of the at least one leg and the feedback unit including at least a first indicator of the difference between the subject's knee flexion angles and corresponding predetermined knee flexion reference angles during at least the extension and flexion phases of the walking motion of the at least one leg, and a second indicator of the difference between the subject's knee extension angles and corresponding predetermined knee extension reference angles during at least the walking motion of the at least one leg, wherein each of said first and second  indicators comprises at least one of a display, sound generator, or haptic feedback device (see at least abstract, figs. 3-4 & 16A-B, par 0060, 0087-0088, 0098-0107 & 0110-0111).
Therefore, it would have been obvious to one of ordinary skill in the art the time Applicant’s invention was filed to provide the system of Kutina with a processing unit for generating corresponding respective knee flexion and knee extension angles training signals based on the generated data indicative of (i) a difference between the knee flexion angles and corresponding predetermined knee flexion reference angles, and (ii) a difference between the knee extension angles and corresponding predetermined knee extension reference angles during the extension and flexion phases of the walking motion of the at least one leg and the feedback unit including at least a first indicator of the difference between the subject's knee flexion angles and corresponding predetermined knee flexion reference angles during at least the extension and flexion phases of the walking motion of the at least one leg, and a second indicator of the difference between the subject's knee extension angles and corresponding predetermined knee extension reference angles during at least the walking motion of the at least one leg, wherein each of said first and second  indicators comprises at least one of a display, sound generator, or haptic feedback device as taught by Aragones since such a modification would amount to applying a known technique (i.e., as taught by Aragones) to a known device (i.e., as taught by Kutina) ready for improvement to achieve a predictable result such as facilitating proper user posture during training--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”), wherein said sensors comprise at least one of inertial, magnetic, electromagnetic or optical circuits configured to sense leg position (see Kutina paragraph [0034] “the sensor can include commercially available F/T sensors, or motion and movement sensors, such as an inertial measurement unit”).
In regards to claim 8: Kutina teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”), wherein said sensors are capable of measuring three-dimensional accelerations (see Kutina paragraph [0037] “inertial measurement unit is used for detecting a current rate of acceleration in multiple axis (e.g., acceleration in the x, y, and z directions) with one or more linear accelerometers, and for detecting rotational attributes like pitch, roll, and yaw, using one or more or angular accelerometers and/or gyroscopes”).
In regards to claim 9: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”) thereof, comprising the steps of 
a. releasably attaching sensors (see Kutina paragraph [0046] “two or more sensors can be placed on a patient’s body and/or incorporated into a device, to generate useful data”) to at least one leg of the subject (see Kutina paragraph [0034] “Sensor data is provided by a sensor that is worn or otherwise incorporated into a prosthesis or other device placed on the body or in a weight bearing location from the lower extremities of the patient (that is the sensor is a “wearable sensor”), for example, under the foot, on a foot, ankle, knee, leg, hip, or back of a patient.”), said sensors being configured to provide leg positional information during at least motion of the at least one leg during a walking motion of the at least one leg (see Kutina paragraph [0034] “the sensor device is a force/torque sensor (F/T sensor) and/or a biometric device configured to obtain acceleration, positioning, and/or angular motion data for the subject. Sensor data is provided by a sensor that is worn or otherwise incorporated into a prosthesis or other device placed on the body or in a weight bearing location from the lower extremities of the patient (that is the sensor is a “wearable sensor”), for example, under the foot, on a foot, ankle, knee, leg, hip, or back of a patient. Data is obtained from the sensor, and is converted by a processor or other computing device to a simple signal, e.g., a binary or ternary, string, or integer, signal indicative of the gait of the patient being within or outside of tolerances. For example, the sensor can include commercially available F/T sensors, or motion and movement sensors, such as an inertial measurement unit or in-shoe pressure unit” and paragraph [0037]); 
b. transmitting by the sensors to a processing unit (see Kutina paragraph [0054] “communications module 38 transmits collected data from the device 10 to another computer device automatically substantially in real time”), leg positional information during at least motion of the at least one leg during a walking motion of the at least one leg (see Kutina paragraph [0034] “the sensor device is a force/torque sensor (F/T sensor) and/or a biometric device configured to obtain acceleration, positioning, and/or angular motion data for the subject); 
c. the processing unit generating based on the leg positional information (see Kutina paragraph [0008] “comparing, in the computer, the generated data set to reference data indicating optimal values for a data set corresponding to the information from the sensor representative of one or more attributes of the gait of a patient”); 
d. the processing unit generating gait data relative to corresponding predetermined reference data (see Kutina paragraph [0008] “comparing, in the computer, the generated data set to reference data indicating optimal values for a data set corresponding to the information from the sensor representative of one or more attributes of the gait of a patient”); and
f. providing feedback by the at least one feedback unit during at least the walking motion of the at least one leg (see Kutina paragraph [0033]).
Kutina discloses a method, as described above, that fails to explicitly teach a a method comprising the processing unit generating corresponding respective knee flexion and knee extension angles training signals based on the generated data indicative of (i) a difference between the knee flexion angles and corresponding predetermined knee flexion reference angles, and (ii) a difference between the knee extension angles and corresponding predetermined knee extension reference angles during the extension and flexion phases of the walking motion of the at least one leg and the feedback unit including at least a first indicator of the difference between the subject's knee flexion angles and corresponding predetermined knee flexion reference angles during at least the extension and flexion phases of the walking motion of the at least one leg, and a second indicator of the difference between the subject's knee extension angles and corresponding predetermined knee extension reference angles during at least the walking motion of the at least one leg, wherein each of said first and second  indicators comprises at least one of a display, projector, sound generator, feedback needle or haptic feedback device.
However, Aragones teaches that it is known to provide a method comprising the processing unit generating corresponding respective knee flexion and knee extension angles training signals based on the generated data indicative of (i) a difference between the knee flexion angles and corresponding predetermined knee flexion reference angles, and (ii) a difference between the knee extension angles and corresponding predetermined knee extension reference angles during the extension and flexion phases of the walking motion of the at least one leg and the feedback unit including at least a first indicator of the difference between the subject's knee flexion angles and corresponding predetermined knee flexion reference angles during at least the extension and flexion phases of the walking motion of the at least one leg, and a second indicator of the difference between the subject's knee extension angles and corresponding predetermined knee extension reference angles during at least the walking motion of the at least one leg, wherein each of said first and second  indicators comprises at least one of a display, sound generator, or haptic feedback device (see at least abstract, figs. 3-4 & 16A-B, par 0060, 0087-0088, 0098-0107 & 0110-0111).
Therefore, it would have been obvious to one of ordinary skill in the art the time Applicant’s invention was filed to provide the method of Kutina comprising the processing unit generating corresponding respective knee flexion and knee extension angles training signals based on the generated data indicative of (i) a difference between the knee flexion angles and corresponding predetermined knee flexion reference angles, and (ii) a difference between the knee extension angles and corresponding predetermined knee extension reference angles during the extension and flexion phases of the walking motion of the at least one leg and the feedback unit including at least a first indicator of the difference between the subject's knee flexion angles and corresponding predetermined knee flexion reference angles during at least the extension and flexion phases of the walking motion of the at least one leg, and a second indicator of the difference between the subject's knee extension angles and corresponding predetermined knee extension reference angles during at least the walking motion of the at least one leg, wherein each of said first and second  indicators comprises at least one of a display, sound generator, or haptic feedback device as taught by Aragones since such a modification would amount to applying a known technique (i.e., as taught by Aragones) to a known device (i.e., as taught by Kutina) ready for improvement to achieve a predictable result such as facilitating proper user posture during training--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the leg positional information transmitted by the sensors are indicative of three-dimensional segment accelerations and orientations (see Kutina paragraph [0037] “inertial measurement unit is used for detecting a current rate of acceleration in multiple axis (e.g., acceleration in the x, y, and z directions) with one or more linear accelerometers, and for detecting rotational attributes like pitch, roll, and yaw, using one or more or angular accelerometers and/or gyroscopes”).
In regards to claim 18: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the knee extension data comprises data concerning the subject's late swing, early, and mid-stance phases of the extension phase of a gait cycle (see Kutina paragraph [0025] and paragraph [0057]).
In regards to claim 19: Kutina teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the knee flexion data comprises data concerning the subject's terminal stance, early and mid-swing phases of the flexion phases of a gait cycle (see Kutina paragraph [0025] and paragraph [0057]).
In regards to claim 22, Kutina discloses the system of claim 1, wherein the flexion phase of the walking motion of the at least one leg is 50% to 90% of a gait cycle, and wherein 0% represents the heel strike event of such gait cycle (see at least par 0025 & 0100-0102).  
In regards to claim 23, Kutina discloses the method of claim 9, wherein the extension phase of the walking motion of the at least one leg is at least one of 0% to 50%, and 90% to 100% of a gait cycle, and wherein 0% represents the heel strike event of such gait cycle (see at least par 0025 & 0100-0102).  
In regards to claim 24, Kutina discloses the method of claim 9, wherein the flexion phase of the walking motion of the at least one leg is 50% to 90% of a gait cycle, and wherein 0% represents the heel strike event of such gait cycle (see at least par 0025 & 0100-0102).  
In regards to claim 25, Kutina discloses the method of claim 9, wherein the extension phases of the walking motion of the at least one leg is at least one of 0% to 50%, and 90% to 100% of a gait cycle, and wherein 0% represents the heel strike event of such gait cycle (see at least par 0025 & 0100-0102).
Claims 5-6, 13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kutina (‘121) in view of Aragones (‘940) further in view of Lee et al. (US 2007/0275830) (“Lee” hereinafter).

In regards to claim 5: Kutina as modified by Aragones teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”) but is silent to further comprising a treadmill positioned in proximity to the feedback device.
Lee teaches a gait training system (see Lee: Abstract) comprising a treadmill positioned in proximity to the feedback device (see Lee Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina as modified by Aragones with the treadmill positioned in proximity to the feedback device of Lee in order to “display the gait data to a walker to appreciate his/her gait abnormality, and thereby the walker can have a train to correct the abnormal gait by him/herself” (see Lee paragraph [0038]).
In regards to claim 6: Kutina as modified by Aragones teaches a system for biofeedback of gait training of a subject in need thereof (see Kutina: Abstract “gait analysis and training system”), but is silent to wherein said sensors comprise at least one first, second and third sensors configured to be releasably attachable to respective one's of thigh, shank and heel of the at least one leg of the subject.
Lee teaches a gait training system (see Lee: Abstract) wherein said sensors comprise at least one first, second and third sensors configured to be releasably attachable to respective one's of thigh, shank and heel of the at least one leg of the subject (see Lee Figures 3, element 50 and paragraph [0033] “the markers are attached to the knee joint and thigh and calf portions above and below the knee joint when the knee joint is to be measured, and to the ankle joint and foot and calf potions above and below the ankle joint when the ankle joint is to be measured”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina as modified by Aragones with the sensor placement of Lee in order to “determine the angle and the location of the joint which vary in accordance with the movement of the lower limb” (see Lee paragraph [0033]).
In regards to claim 13: Kutina as modified by Aragones teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), but is silent to further comprising enabling the subject to walk on a treadmill positioned in proximity to a device providing the feedback.
Lee teaches a gait training system (see Lee: Abstract) comprising a treadmill positioned in proximity to the feedback device (see Lee Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina as modified by Aragones with the treadmill positioned in proximity to the feedback device of Lee in order to “display the gait data to a walker to appreciate his/her gait abnormality, and thereby the walker can have a train to correct the abnormal gait by him/herself” (see Lee paragraph [0038]).
In regards to claim 15: Kutina as modified by Aragones teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the step of releasably attaching sensors to at least one leg of the subject further comprises releasably attaching the sensors to respective one's thigh, shank and heel of the at least one leg of the subject.
Lee teaches a gait training system (see Lee: Abstract) wherein said sensors comprise at least one first, second and third sensors configured to be releasably attachable to respective one's of thigh, shank and heel of the at least one leg of the subject (see Lee Figures 3, element 50 and paragraph [0033] “the markers are attached to the knee joint and thigh and calf portions above and below the knee joint when the knee joint is to be measured, and to the ankle joint and foot and calf potions above and below the ankle joint when the ankle joint is to be measured”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina as modified by Aragones with the sensor placement of Lee in order to “determine the angle and the location of the joint which vary in accordance with the movement of the lower limb” (see Lee paragraph [0033]).
In regards to claim 16: Kutina as modified by Aragones teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), but is silent to wherein the step of releasably attaching the thigh sensor attaches such sensor at a location of about a midpoint of a line from the patella to the anterior superior iliac spine of the subject.
Lee teaches a gait training system (see Lee: Abstract) wherein the step of releasably attaching the thigh sensor attaches such sensor at a location of about a midpoint of a line from the patella to the anterior superior iliac spine of the subject (see Lee Figures 3, element 50 and paragraph [0033] “the markers are attached to…thigh”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina as modified by Aragones with the sensor placement of Lee in order to “determine the angle and the location of the joint which vary in accordance with the movement of the lower limb” (see Lee paragraph [0033]).
In regards to claim 17: Kutina as modified by Aragones teaches a method of biofeedback for gait training of a subject in need (see Kutina: Abstract “A gait analysis and training system is provided, as well as methods of training, e.g., retraining gait in a patient”), wherein the step of releasably attaching the shank sensor attaches such sensor at a location of about a prominent section of the gastrocnemius parallel to the thigh.
Lee teaches a gait training system (see Lee: Abstract) wherein the step of releasably attaching the shank sensor attaches such sensor at a location of about a prominent section of the gastrocnemius parallel to the thigh (see Lee Figures 3, element 50 and paragraph [0033] “the markers are attached to…calf portions”; it is clear to one of ordinary skill in the art that the gastrocnemius is the calf muscle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gait training and analysis system as taught by Kutina as modified by Aragones with the sensor placement of Lee in order to “determine the angle and the location of the joint which vary in accordance with the movement of the lower limb” (see Lee paragraph [0033]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-9, 13-19 & 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0046149 to Gellman et al. discloses an interactive virtual care.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791